                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     4:18CR3125

       vs.
                                                 PRELIMINARY ORDER OF FORFEITURE
JAMES ALIRIO
HERNANDEZ-SAMAYOA,
a/k/a JUAN CORADO ARRIAZA, a/k/a "DJ
Portillo,"

                      Defendant.


       This matter is before the Court upon the United States of America’s Motion for

Preliminary Order of Forfeiture (Filing No. 73). The Court reviews the record in this case and,

being duly advised in the premises, finds as follows:

   1. On April 23 2019, the Court held a hearing where defendant entered pleas of guilty to

Counts One and Six of the Superseding Indictment and agreed to admit to the Forfeiture

Allegation. The Forfeiture Allegation requests forfeiture of any property constituting or derived

from any proceeds that defendant obtained directly or indirectly as a result of his offenses, and

used or intended to be used to commit and facilitate the offenses.

   2. By virtue of said plea of guilty, defendant forfeited his interest in the subject currency, and

the United States should be entitled to possession of said currency, pursuant to 21 U.S.C. § 853.

   3. The Motion for Preliminary Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Preliminary Order of Forfeiture is hereby granted.

       B. Based upon defendant=s plea of guilty to the Forfeiture Allegation of the Superseding

Indictment, the United States is hereby authorized to seize the $12,612.04 in U.S. currency.
        C. Defendant=s interest in the $12,612.04 in U.S. currency is hereby forfeited to the

United States for disposition in accordance with the law pursuant to 21 U.S.C. § 853(n)(1).

        D. The United States shall hold the currency in its secure custody and control.

        E. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish notice of this

Preliminary Order of Forfeiture for at least thirty consecutive days on an official internet

government forfeiture site, www.forfeiture.gov. The United States may also, to the extent

practicable, provide direct written notice to any person known to have an interest in the currency.

        F. Pursuant to 21 U.S.C. § 853(n)(2), notice shall provide that any person, other than the

defendant, having or claiming a legal interest in any of the currency must file a petition with this

Court within thirty days of the final publication of notice or of receipt of actual notice, whichever

is earlier.

        G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under penalty of

perjury and set forth the nature and extent of the petitioner=s right, title or interest in the currency

and any additional facts supporting the petitioner=s claim and the relief sought.

        H. Upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.

        ORDERED this 13th day of May, 2019.

                                                       BY THE COURT:

                                                       s/ Richard G. Kopf
                                                       Senior United States District Judge




                                                   2
